DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.

Response to Amendment
The amendment filed on 06/03/2021 has been entered. Claims 5-8 are cancelled. Claims 3 and 4 are amended. Claims 3 and 4 are pending and addressed below.
Applicant’s amendment to the claims has overcome rejection under USC 112(a), previously set forth in the Final Office Action of 02/10/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10404395 in view of Athley (US 20150333885). 

Patent claim 1 includes substantially all the limitations of instant claim 3 except for the following:
transmitting (i) a first training signal in a first period, the first training signal having a first polarization and (ii) a second training signal in a second period, the second training signal having a second polarization different from the first polarization. 
receiving a feedback signal from a receiving apparatus, the feedback signal indicating channel measurement information obtained by the receiving apparatus upon receipt of the first training signal and the second training signal.

However, in the same field of endeavor, Athley teaches the missing limitations:
transmitting (i) a first training signal in a first period, the first training signal having a first polarization and (ii) a second Athley: [0049] “The method comprises in a step S102 alternatingly transmitting a first set of reference signals for acquiring channel state information using a dual polarized antenna array 1 in a first polarization direction 1f (see, FIG. 2) and in a second polarization direction 1g (see, FIG. 2), respectively., [0066] According to one embodiment the reference signals are alternatingly transmitted over time...”, teaching sending of a first and a second training signal in two different polarizations at two different times),  
receiving a feedback signal from a receiving apparatus, the feedback signal indicating channel measurement information obtained by the receiving apparatus upon receipt of the first training signal and the second training signal (Athley: [52]-[53], teaching receiving feedback from a receiving apparatus in terms of channel state information of the received reference signals, which implies that the receiving apparatus has measured the reference signals, therefore, channel state information feedback will comprise channel measurement information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of patent claim 1 to include the features of transmitting, by a transmitting apparatus, reference signals with two different polarizations to a receiving apparatus, sending a feedback signal with channel measurement information on the received reference signals, the information being used by the transmitting apparatus for generating efficient transmission signals, to arrive to the invention of claim 3 of the instant application, in order to obtain good performance and capacity for a wireless communication network by providing efficient beam forming as suggested by Athley: [2], [7]. 
Same rejection of claim 3 applies to Instant claim 4 over claim 2 of U.S. Patent No. 10404395 in view of Athley.

Response to Arguments
Applicant’s arguments filed on 06/03/2021 in p.7, l.19-25 “Applicant respectfully submits that the above-noted features of claim 3 are not disclosed, suggested, or otherwise rendered obvious by any combination of Athley and Schiff based on the following. 
Initially, it is noted that the above-noted features of claim 3 are substantially similar to the limitations of the allowed claims of parent application US 15/579,685 (Now US Patent No. 10,404,395) as presented in the Amendment filed on January 23, 2019 which resulted in a Notice of Allowance being issued in the parent application.”, with respect to the rejection of independent claims 3 and 4 under USC 102 have been fully considered and are moot upon a further consideration and a new ground of rejection made under Non-Statutory Double Patenting, as set forth above.
Applicant’s amendment to the claims has necessitated the new ground of rejection presented in this office action.


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.B.C./Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472